Citation Nr: 0112958	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fungal infection to the nails of the hands and feet.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for sinusitis/rhinitis.

4.  Entitlement to an initial evaluation in excess of 
10 percent for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to June 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for recurrent 
vaginal infection, tinnitus, and headaches and assigned 
10 percent, noncompensable and noncompensable evaluations 
respectively, effective June 14, 1998.  The RO denied service 
connection for bilateral hearing loss, sinusitis/rhinitis, 
residuals of mononucleosis, low back pain, onychomycosis of 
the hands and feet, and recurrent urinary tract infection.

The veteran appealed only the noncompensable evaluations 
assigned to the service-connected tinnitus and headaches and 
the denial of service connection for bilateral hearing loss, 
sinusitis/rhinitis, low back pain, and onychomycosis of the 
hands and feet.  Therefore, the other issues are not part of 
the current appellate review.

In August 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In January 2000, the Hearing Officer granted service 
connection for low back pain and assigned a 10 percent 
evaluation, effective June 14, 1998, and granted 10 percent 
evaluations for both tinnitus and headaches.  The Board notes 
that the Hearing Officer stated that the grant of the 
10 percent evaluations for both tinnitus and headaches was a 
total grant of benefits.  This is true for the grant of 
10 percent for tinnitus, as that is the maximum evaluation 
that can be assigned for such disability and an evaluation in 
excess of 10 percent is not available for tinnitus.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in 
controversy where less than the maximum available benefit is 
awarded); 38 C.F.R. § 4.87a, Diagnostic Code 6260.  Therefore 
that issue is no longer on appeal.  See id.  However, as to 
the grant of the 10 percent evaluation for headaches, that is 
not a complete grant of benefits, as there are evaluations 
available in excess of 10 percent, see 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000), and the veteran has not stated 
that she is satisfied with the assignment of the 10 percent 
evaluation.  See AB, 6 Vet. App. at 38.  Thus that claim 
remains on appeal.  See id.

As to the Hearing Officer's grant of service connection for 
low back pain, that issue is no longer on appeal, as the 
veteran has not appealed the assignment of the 10 percent 
evaluation.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement following denial of 
a particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).

Accordingly, the issues properly before the Board are those 
listed on the title page of the decision.


FINDINGS OF FACT

1.  Competent evidence attributing scarring of the nails of 
the hands and feet to a fungal infection in service is of 
record.

2.  Competent evidence of current bilateral hearing loss 
disability is not of record.

3.  Competent evidence of a diagnosis of sinusitis/rhinitis 
is not of record. 

4.  Headaches are manifested by prostrating attacks averaging 
one in two months over the last several months 


CONCLUSIONS OF LAW

1.  Scarring of the nails of the hands and feet was incurred 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2000).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.385 (2000).

3.  Sinusitis/rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

4.  The criteria for an initial evaluation in excess of 
10 percent for headaches have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that at enlistment, the veteran 
reported having had an episode of sinusitis in March 1995, 
which cleared with antibiotics.  She stated she had not had 
any problems since.  Clinical evaluation of the sinuses at 
that time was normal.  An audiological evaluation conducted 
in April 1996 shows pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
0
0
5
0
0

In August 1997, the veteran complained of severe headaches.  
She stated she sometimes would lose vision in one or both of 
her eyes.  The veteran stated that her headaches would 
improve with rest and sleep.  She reported having photophobia 
and phonophobia.  An August 1997 consultation report shows 
the veteran underwent a magnetic resonance imaging (MRI) 
study, which revealed normal findings.

A February 1998 audiogram shows pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
25
25
30
LEFT
60
65
65
65
70

The audiologist noted that the veteran was routinely exposed 
to hazardous noise.

In a February 1998 treatment record, the veteran complained 
of aching ears.  She also stated that her fingernails were 
peeling away and were painful.  The examiner noted that the 
audiogram showed hearing loss.  He also entered a diagnosis 
of onychomycosis.  The veteran was referred to the ear, nose, 
and throat clinic that same month.  There, the examiner 
entered an assessment of rule out otosclerosis versus 
Meniere's disease.  

In May 1998, the veteran complained of severe headaches.  The 
examiner entered a diagnosis of mixed headaches.

A December 1998 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
5
LEFT
0
10
5
5
5

Speech audiometry revealed speech recognition ability of 
96 percent bilaterally.  The examiner stated that the 
veteran's hearing was within normal limits bilaterally.

A December 1998 VA examination report shows that the veteran 
reported having had headaches in service.  She stated she had 
had some recurrence of headaches, but that they had stopped 
for four or five months and had occurred recently.  The 
veteran described them as developing in the frontal area and 
extending to the occiput and then to the posterior neck area.  
She noted she had not received any treatment for her 
headaches.  The veteran stated she had nasal allergies prior 
to her entrance into service and that it got worse when she 
was stationed in Monterey, California, but which had not 
improved much since she had returned to Idaho.  She noted she 
had developed an allergy to her cat.  The examiner noted that 
in reviewing the veteran's service medical records, there was 
little reference to any sinus infection and only one occasion 
when Seldane was prescribed.

Upon physical examination, the examiner stated that the nasal 
mucosa was slightly pale and shiny.  There was no drainage 
noted on the turbinates or nasal floor.  Additionally, there 
was no posterior nasal drip or tenderness to firm pressure 
over the frontal and maxillary sinuses.  The examiner stated 
that the veteran had good conversational hearing.  
Examination of the hands and feet revealed no abnormality of 
the nails.  There was no evidence of any fungus infection.  
The veteran stated that she had to wear acrylic nails because 
of the changes in her nails.  The examiner noted that there 
was one nail uncovered, which revealed some slight roughness, 
but that there was no dystrophy or inflammation.  X-rays 
taken of the sinuses revealed moderate mucosal thickening in 
the left maxillary sinus.  The remaining sinuses were clear.  
The relevant diagnoses entered were status post headaches 
with no characteristic migraines found on examination or 
reported; allergic rhinitis, "no disability;" and 
onychomycosis of the hands/feet, none found.

An April 1999 VA outpatient treatment report shows the 
veteran complained of having a cough for more than three 
weeks.  She stated she had mild sinus congestion, but denied 
sinus headache or fever.  The examiner entered a diagnosis of 
possible viral upper respiratory infection.

A July 1999 VA outpatient treatment report shows the veteran 
reported having a persistent headache around her eyes.  The 
assessment was questionable sinusitis.

In August 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  She complained that the hearing 
examination that was given to her was not accurate, as her 
hearing in service was far worse than what the VA 
audiological evaluation showed.  As to sinusitis/rhinitis, 
the veteran asserted she currently had sinusitis.  When asked 
why she felt sinusitis was related to service, the veteran 
stated that when she was stationed in Monterey, she noticed 
she always had a stuffy nose, a runny nose, and a cough.  She 
stated she was treated with an inhaler-type medication.  The 
veteran stated that her sinusitis had not subsided since 
leaving the Monterey area.

As to her headaches, the veteran's representative stated that 
the veteran had had such a severe headache that VA had called 
to have someone take her home because the veteran felt she 
could not drive.  The representative stated that he and the 
veteran felt that the service-connected headaches warranted 
at least a 10 percent evaluation.  The veteran's 
representative noted that prior to service, the veteran was a 
hand model.  He stated that while in service, she developed 
pits and marks on her nails that precluded her from working 
as a hand model.  The veteran stated her nails were peeling 
back on both her fingers and her toes, but that her toenails 
were far worse.  She stated her nails were painful and so she 
had to keep her nails short and not put anything on them.

A September 1999 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
10
15
10
10
15

Speech audiometry revealed speech recognition ability of 
96 percent bilaterally.  The examiner noted that during 
initial testing, the pure tone thresholds had been elevated.  
The examiner stated that the veteran had to be re-instructed 
several times before the test results reached valid levels.  
The final diagnosis was that the veteran's hearing was within 
normal limits bilaterally.

A September 1999 VA examination report shows the veteran 
reported she had had a fungal infection in her fingernails 
and toenails in service and that she had developed pitting in 
her nails.  She stated she had one episode of 
sinusitis/rhinitis prior to service and developed problems 
related to this when she was moved to Monterey, California.  
The veteran stated that at that time she began having a runny 
nose and stuffiness in her sinuses.  Physical examination 
revealed no tenderness over the sinuses.  There was no 
rhinitis found.  The examiner noted that the fingernails 
demonstrated multiple pitting approximately one millimeter in 
size.  He stated that the toenails revealed areas of 
flatness.  The impressions were history of allergic 
rhinitis/sinusitis, not confirmed by this examination, and an 
abnormality of the fingernails, with an undetermined 
etiology.

A December 1999 VA examination report shows that the examiner 
was unable to examine the veteran's fingernails because they 
were painted green, but stated that the toenails revealed 
thickening of the nail of the great toes.  The examiner noted 
that the veteran had reported she has consulted a private 
dermatologist who had advised her that she had probably had a 
fungal infection prior to service but that there was no 
active disease.  He further noted that the veteran had 
informed him that she had decided to drop her claim for 
service connection for the nail problems.  The examiner 
stated that the veteran had scarring of the fingernails and 
toenails, but that there was no active fungal disease.  He 
stated it was impossible to say when the disease was active 
based upon his examination.  He entered an impression of 
residual scarring of the fingernails and toenails from prior 
fungal infection.

A June 2000 VA outpatient treatment report shows that the 
examiner stated that the veteran had sinusitis facial 
pressure for the past three to four days.  

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Further, the record discloses that the RO informed the 
veteran in the February 1999 rating decision, the February 
1999 statement of the case, and the January 2000 supplemental 
statement of the case of the evidence necessary to establish 
service connection for her claimed disabilities.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, The Veterans of 
Foreign Wars of the United States.  These determinations were 
not returned by the United States Postal Service as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
Additionally, the veteran has identified treatment she 
received at the VA facility, and those records have been 
associated with the claims folder.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for the disabilities for which she seeks 
benefits that VA has not already obtained.  Moreover, in 
accordance with its duty to assist, the RO has had the 
veteran undergo VA examinations related to her claims.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. 4.71a (2000).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The RO has rated the veteran's service-connected headaches by 
analogy to migraine headaches.  Migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).  A 30 
percent evaluation requires more frequent prostrating attacks 
(about once a month), and a 50 percent evaluation requires 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Residuals of a fungal infection
to the nails of the hands and feet

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for scarring to the nails of the hands and feet.  
The service medical records establish that the veteran had 
onychomycosis in service.  When examined in September 1999, 
the examiner noted that the veteran had multiple pittings of 
the nails on each hand.  He stated she had areas of flatness 
on the toenails.  The examiner determined the veteran had an 
abnormality, but that he could not determine the etiology.  
This same examiner examined the veteran in December 1999.  
There, he stated that the veteran had transverse ridges on 
her great toenails.  The examiner stated that the veteran had 
scarring of the fingernails and toenails, which he attributed 
to a prior fungal infection.

The Board is aware that the examiner stated in the December 
1999 examination report that the veteran had reported that a 
private dermatologist had determined that she had had a 
fungal infection prior to service.  However, the service 
medical records show that the veteran had a fungal infection 
of her fingernails in service.  In the December 1999 
examination report, the examiner attributed the scarring to a 
prior fungal infection.  Because there is evidence in the 
claims file that the veteran had an active fungal infection 
in service, the Board will resolve all reasonable doubt in 
favor of the veteran and grant service connection for 
scarring to the nails of the hands and feet.

B.  Bilateral hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred or aggravated a 
bilateral hearing loss disability in service or that 
sensorineural hearing loss was manifested to a compensable 
degree within one year following service. 

The Board notes that at entrance, the veteran had some degree 
of hearing loss in the right ear with pure tone thresholds of 
between 5 and 15 decibels at various Hertz frequencies.  The 
left ear had one pure tone threshold of 5 at 2000 Hertz.  
Additionally, the service medical records revealed a 
bilateral hearing loss disability in accordance with 
38 C.F.R. § 3.385 when examined in February 1998.  However, 
the veteran's claim fails because the two audiological 
evaluations conducted following service have not revealed a 
bilateral hearing loss disability in accordance with 
38 C.F.R. § 3.385.  Thus, the veteran has not established 
that she has a bilateral hearing loss "disability," which 
is a requirement for the granting of service connection for 
hearing loss.  See 38 C.F.R. § 3.385.

A finding of a hearing loss "disability" in service alone 
will not warrant service connection for such disability post 
service.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . ."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
evidence does not establish that the inservice disease or 
injury of hearing loss has resulted in a post service 
"disability" to warrant service connection.

Initially, the veteran claimed that the December 1998 
audiological evaluation results could not be accurate and 
requested a second evaluation.  The RO granted her request, 
and the results of the September 1999 audiological evaluation 
mirror those of the December 1998 evaluation.  Both 
evaluations do not reveal any auditory threshold in either 
ear of 40 decibels or greater nor did any of them reveal that 
the veteran had at least three thresholds that were 26 
decibels or greater in either ear.  See 38 C.F.R. § 3.385.  
Further, her speech recognition has been reported to be 
96 percent in both ears, which is greater than the "less 
than 94 percent" requirement.  See id.  Thus, the veteran 
does not have a current bilateral hearing loss disability as 
measured under 38 C.F.R. § 3.385.  

In Hensley, the Court recognized that a veteran, for VA 
purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).

The December 1998 and September 1999 audiological evaluations 
have revealed normal hearing (no threshold was above 15 
decibels).  See id.  Because the evidence establishes that 
the veteran does not have a bilateral hearing loss disability 
for VA purposes, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Although the 
veteran has asserted she has a bilateral hearing loss 
disability, she is a lay person, and her opinion is not 
competent to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In making this determination, the Board notes that 
sensorineural hearing loss is an organic disease of the 
nervous system.  As stated above, an organic disease of the 
nervous system is a chronic disease and is subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112; Brannon v. Derwinski, 
1 Vet. App. 314, 316-17.  No medical professional has entered 
a diagnosis of sensorineural hearing loss, and thus service 
connection for such is not warranted.  Regardless, even if a 
diagnosis of such had been entered within one year of the 
veteran's discharge from service, the mere fact that a 
veteran has an organic disease of the nervous system during 
or after service is not determinative unless that disease 
results in "disability."  For hearing loss purposes, VA has 
defined a hearing loss "disability" as a condition that 
meets the provisions of 38 C.F.R. § 3.385.  Therefore, 
service connection on a presumptive basis would not be 
warranted even if a diagnosis of sensorineural hearing loss 
had been entered.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.

C.  Sinusitis/rhinitis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for sinusitis/rhinitis.  The 
Board notes that the RO determined that the veteran had a 
pre-existing condition of sinusitis, as at the time of 
entrance into service she reported she had had an episode of 
such in March 1995.  A veteran is presumed to be in sound 
condition when examined and accepted into the service except 
for defects or disorders noted when examined and accepted for 
service or where clear and unmistakable evidence establishes 
that the injury or disease existed before service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000); 
Crowe v. Brown, 7 Vet. App. 238 (1994).

However, in Crowe, the Court indicated that the presumption 
of soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  Crowe, 7 Vet. App. at 245 citing Bagby v. 
Derwinski, 1 Vet. App. 225 (1991).  The Court added that the 
regulation expressly provides that the term "noted" denotes 
only such conditions that are recorded in examination 
reports, and that history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  Crowe, 7 Vet. 
App. at 245 citing 38 C.F.R. § 3.304(b)(1).

Here, the veteran reported a history of one episode of 
sinusitis prior to service in March 1995.  Thus, the Board 
finds that such report of history does not rebut the 
presumption of soundness.  See id.

Regardless of such, the veteran's claim fails, as she has not 
brought forth competent evidence of a current diagnosis of 
either sinusitis or rhinitis.  When the veteran was examined 
in December 1998, the examiner entered a diagnosis of 
allergic rhinitis, but stated that the veteran had "no 
disability."  In the September 1999 VA examination report, 
the examiner stated that he found no evidence of allergic 
rhinitis or sinusitis upon physical examination.  Although a 
July 1999 VA outpatient treatment report shows a diagnosis of 
questionable sinusitis, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has sinusitis.  As to rhinitis, there has been no 
post service finding of such.

Because the evidence establishes that the veteran does not 
have a current disability related to either sinusitis or 
rhinitis, the claim must be denied.  See Brammer, 3 Vet. App. 
at 225; Rabideau, 2 Vet. App. at 143-44.  Although the 
veteran has asserted she has sinusitis/rhinitis, she is a lay 
person, and her opinion is not competent to establish medical 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for sinusitis/rhinitis, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

D.  Headaches

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for headaches.  
During service, the veteran complained of headaches on 
several occasions.  An MRI conducted in service revealed 
normal findings.  When examined in December 1998, the veteran 
stated she had had some recurrences of headaches but that 
they had stopped for four to five months and had reoccurred 
recently.  At the August 1999 RO hearing, the veteran's 
representative stated that the veteran was having severe 
headaches and that she warranted at least a 10 percent 
evaluation for such disability.  In a statement received by 
the veteran in February 1999, she asserted that she had had 
seven prostrating headaches in the last three months.  The 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for headaches.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent 
evaluation is warranted when the characteristic prostrating 
attacks average one in two months over the last several 
months.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for the service-connected 
headaches.  The Board does not find that the evidence 
establishes that the veteran has prostrating attacks that 
consistently occur once a month.  See id.  At the December 
1998 examination, she noted she had not had any headaches for 
four or five months, but now had headaches.  The examiner 
stated that the veteran did not have characteristic migraine 
headaches.  In the veteran's notice of disagreement, which 
was received in February 1999, she claimed she had had seven 
prostrating headaches in the last three months.  The veteran 
asserted that such headaches consisted of tunnel vision, 
sensitivity to light, intense pain and irritability, as well 
as nausea.  The Board finds that the veteran's report of the 
severity of her headaches at the time of the December 1998 
examination to be more probative than what she described in 
her notice of disagreement.  The VA outpatient treatment 
reports do not substantiate that she has the prostrating 
headaches as she has described in her notice of disagreement.  
When seen at a VA outpatient treatment clinic in July 1999, 
the veteran described her headaches as being around her eyes 
and associated with nausea.  The Board does not find that 
such descriptions are evidence of prostrating headaches.  
Thus the Board finds that the veteran's headaches are no more 
than 10 percent disabling.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
an initial evaluation in excess of 10 percent for headaches, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for headaches, the Board finds no 
basis for assignment of separate ratings for separate periods 
during the appeal period.  See Fenderson, supra.



ORDER

Entitlement to service connection for residuals of a fungal 
infection to the nails of the hands and feet is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for sinusitis/rhinitis is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for headaches is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

